Title: From George Washington to Colonel Israel Shreve, 16 January 1780
From: Washington, George
To: Shreve, Israel


          
            Sir
            Head Quarters Morris Town 16th Jany 1780
          
          I have recd your favr of the 14th I am in hopes you will execute the whole of your Business without being under the necessity of making a collection by military force. You may make up

any deficiency in Flour by Indian Corn or Meal. I am Sir Your most obt Servt
          
            Go: Washington
          
        